By the Court.

The general principle of the common law, in regard to the inadmissibility of a witness on account of interest in the event of the; suit, is now clearly understood, ft is confined to such cases in which the verdict may be given, in evidence in a suit brought for or against the witness. In other cases, the objection is said to go to his credibility only. In this manner, is the law now understood in England and the United States.
It cannot, however, be denied, that in indictments for forgery, a different rule prevails in the former, and in some pf the latter, country. One which forms a wide exception, In some of these states, in which the proceedings are according to the common law, however, the exception does not seem to have been received.
In examining the cases cited and those to which we are able to have acess, it does not appear that the exception was admitted before the reign of Elizabeth, in the fifth year of which was passed *215the statute, on which most indictments for forgery are brought; and British writers seem to admit that the exception is, at least in a considerabie degree, bottomed on some of the provisions of that statute.
The exception cannot be traced to the common law. Cases for forgery, in which the person whose hand was charged to be forged, might be brought to disprove it, must have been very rare. Three kinds of instruments only were the subject of forgery : records, wills, and deeds. The former depended on the evidence of uninterested persons generally. In the case of a will, the testator could not be offered to prove the instrument. The efficacy of deeds depended on the sealing and delivery, not on the signature of the grantor. Indeed, they were not, it is believed, signed by him.
The general rule is certainly binding upon the Court, in all cases in which the exception has not the same force. According to it the witness is not to be rejected, and his credibility is to be weighed by the jury.
The exception is bottomed on decisions, all of which appear made since the statute of Elizabeth. It does not appear that it existed at common law. The courts of Pennsylvania and Massachusetts, who were not authorised to reject it by statute, support us in saying so.
Witness sworn.
The defendant’s counsel offered a witness to prove that the defendant had himself given in*216formation of the forgery to a justice of the peace, in order that a prosecution might be instituted : but the court, after hearing argument, declared the testimony inadmissible saying; a man could not fabricate evidence for himself.
The jury not agreing on a verdict, a mistrial took place by consent, and the governor ordered a nolle prosequi to be entered.